Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subcombination, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/2/2021.
Applicant's election with traverse of claims 1-8 in the reply filed on 8/2/2021 is acknowledged.  The traversal is on the ground(s) that the alleged subcombination would not be useful in a foodstuffs container and that the prior art applicable to the combination would likely be relevant to the subcombination.  This is not found persuasive because a search relating to retainer accessories and frames would not necessarily lead one to prior art concerned with press machinery and/or containers for receiving pressed contents which are classified elsewhere, while the containers with doors for receiving pressed contents would not necessarily be found in the same areas as the retaining mechanisms intended to be used between a press machine and a receiving container.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,182,236 (Greer hereinafter) in view of Us Patent No. 5,056,428 (Allen hereinafter).
In re claim 1, with reference to Figs. 1-4, Greer discloses:  A retainer assembly for a waste container comprising: a frame (16) defining an opening (cavity bounded by 16), the frame configured to mount to the waste container having an interior, and the frame (16) having a side adapted to face the interior; a plurality of finger brackets (57) 

[AltContent: connector][AltContent: rect][AltContent: textbox (Distal Portion)][AltContent: rect][AltContent: textbox (Proximal Portion)][AltContent: textbox (Proximal End)][AltContent: rect][AltContent: textbox (Acute Tip/ Distal End)][AltContent: rect]
    PNG
    media_image1.png
    394
    379
    media_image1.png
    Greyscale

It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (“the frame configured to mount to the waste container”) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.
Greer fails to disclose wherein a torsion spring is mounted between each finger bracket and each plate like finger to bias the finger.
However, Allen discloses a compacting mechanism which utilizes retaining members (33) which are biased into a retaining position (see Figs. 1 and 3) using a spring (48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the biasing mechanism of Greer to have utilized a spring such as a linear or torsion spring for biasing the retention fingers as taught by Allen for the purposes of ensuring that the retaining fingers return from the open position even in the instance that the cables of the Greer mechanism snag or fail.  Note that Applicant does not disclose criticality for the specific type of spring in paragraph 0036 of the specification.
In re claim 2, with reference to the Figs. above, Greer in view of Allen discloses the claimed invention including wherein the frame is rectangular (see Greer Fig. 1) and the set of plate like fingers extends from three sides of the rectangular frame.
In re claim 3, with reference to the Figs. above, Greer in view of Allen discloses the claimed invention including wherein the subset of plate like fingers extends from at least one side of the rectangular frame (as in re claim 2 above).
In re claim 4, with reference to the Figs. above, Greer in view of Allen discloses the claimed invention including wherein the subset of plate like fingers extends from opposing sides of the rectangular frame (see Greer Fig. 1).
In re claim 5, with reference to the Figs. above, Greer in view of Allen discloses the claimed invention including wherein the distal end has an acute tip with a planar surface at an acute angle relative to a longitudinal axis of the plate like finger (see Fig. 4 above).
In re claim 6, with reference to the Figs. above, Greer in view of Allen discloses the claimed invention including wherein the acute tip faces away from the frame (i.e. towards the interior of the frame and thereby away from the frame itself).
In re claim 7, with reference to the Figs. above, Greer in view of Allen discloses the claimed invention including wherein the torsion spring has a yoke that extends over the proximal portion (spring 48 attaches to the finger in the same manner as a torsion spring, and is shown at the analogous proximal portion of the finger of Allen).
In re claim 8, with reference to the Figs. above, Greer in view of Allen discloses the claimed invention including wherein the assembly is mounted to a door (34) adapted to be hingedly mounted to the waste container (noting that a container could be slid up to the opened doors of Greer to receive the compressed contents).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (“to a door adapted to be hingedly mounted to the waste container”) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733